 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   LINDA ROSE EXPOSE,                               No. 2:19-cv-01866-TLN-KJN
12                      Plaintiff,                    ORDER
13          v.                                        (ECF No. 2, 7, 13, 16)
14   FAY SERVICING, INC., et al.,
15                      Defendants.
16

17          Plaintiff Linda Rose Expose (“Plaintiff”), proceeding pro se, filed the above-entitled

18   action on September 17, 2019. The matter was referred to a United States Magistrate Judge

19   pursuant to Local Rule 302(c)(21).

20          On November 6, 2019, the magistrate judge filed findings and recommendations, which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen (14) days. (ECF No. 16.) Plaintiff has not

23   filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations, filed on November 6, 2019 (ECF No. 16), are

 5   adopted in full;

 6          2. Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED;

 7          3. Plaintiff is required to pay the $400 filing fee as detailed in the magistrate judge’s

 8   November 6, 2019 Findings and Recommendations (ECF No. 16) as follows: $50 per month,

 9   with payments due on:

10              a) December 2, 2019;

11              b) January 6, 2020;

12              c) February 3, 2020;

13              d) March 2, 2020;

14              e) April 3, 2020;

15              f) May 1, 2020;

16              g) June 1, 2020; and

17              h) July 1, 2020;

18          4. Plaintiff’s Motion for Sanctions (ECF No. 7) is DENIED, without prejudice;

19          5. Plaintiff’s Motion to Remove a Civil Case to Federal Court (ECF No. 13) is DENIED,

20   without prejudice; and
21          6. Plaintiff is informed that a failure to timely pay her installments on the filing fee, or

22   timely request an extension of time to do so, will result in dismissal of the action pursuant to

23   Federal Rule of Civil Procedure 41(b).

24          IT IS SO ORDERED.

25   Dated: November 21, 2019

26
27

28
                                                       2
